IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-451

                                       No. COA21-745

                                      Filed 5 July 2022

     New Hanover County, Nos. 15 JT 165-66, 19 JT 288

     IN THE MATTERS OF:

     A.H.G., O.H.G., J.D.H.G.

           Appeal by Respondent-Mother from order entered 14 September 2021 by Judge

     J.H. Corpening, II, in New Hanover County District Court. Heard in the Court of

     Appeals 24 May 2022.


           Garron T. Michael for Petitioner-Appellee New Hanover County Department of
           Social Services.

           Nelson Mullins Riley & Scarborough, LLP, by Carrie A. Hanger, for Guardian
           ad Litem.

           Parent Defender Wendy C. Sotolongo, by Assistant Parent Defender Jacky
           Brammer, for Respondent-Appellant Mother.


           INMAN, Judge.


¶1         Respondent-Mother (“Mother”) appeals from an order terminating her

     parental rights after her children had been removed from her care and adjudicated

     neglected or neglected and dependent on three separate occasions between 6 July

     2015 and 25 November 2019.         She challenges the trial court’s grounds for

     termination, arguing that (1) she had made reasonable progress in correcting the

     conditions of neglect which led to her children’s removal, and (2) the record lacked
                                   IN RE A.H.G., O.H.G., J.D.H.G.

                                            2022-NCCOA-451

                                           Opinion of the Court



     clear, cogent, and convincing evidence of a likelihood of future neglect. In addition,

     Mother asserts the trial court abused its discretion in determining termination was

     in the best interests of the children because it failed to make certain relevant findings.

     After careful review of the record, we affirm the order of the trial court.

                     I.    FACTUAL & PROCEDURAL BACKGROUND

¶2         The record below discloses the following:

¶3         On 6 July 2015, the New Hanover County Department of Social Services

     (“DSS”) filed petitions alleging Jorge and Oscar,1 then ages three and one,

     respectively, were neglected and dependent based, in large part, upon Mother’s

     inability to care for her children because of her abuse of alcohol. The trial court placed

     the children in nonsecure custody of DSS. On 11 September 2015, the trial court

     adjudicated Oscar and Jorge neglected and dependent and determined it was in their

     best interest to remain in DSS custody. After conducting a review hearing, on 28

     April 2016, the trial court returned legal custody of the children to Mother because

     she had demonstrated her ability to provide a safe and stable home, maintained

     employment, consistently completed negative drug and alcohol screens, and

     participated in weekly individual therapy and Alcoholics Anonymous (“AA”)

     meetings.




           1   We use pseudonyms to protect the identities of the minor children.
                                   IN RE A.H.G., O.H.G., J.D.H.G.

                                          2022-NCCOA-451

                                         Opinion of the Court



¶4         On 20 November 2017, DSS filed a second petition alleging Oscar and Jorge

     were neglected because of Mother’s inappropriate discipline and continued substance

     abuse. The children were again placed in the nonsecure custody of DSS. On 14

     February 2018, the trial court adjudicated the children neglected and ordered that

     DSS maintain legal custody and placement responsibility for the children. After the

     review hearing, on 28 March 2018, the trial court ordered the children to remain in

     the custody of DSS.

¶5         Mother’s third child, Angel,2 was born in January 2019. In June 2019, Oscar

     and Jorge returned to Mother’s care in a trial home placement. Jorge, who had

     previously engaged in sexually inappropriate behavior with Oscar, was no longer

     displaying such behavior. Both boys had successfully completed therapy. After a

     permanency planning hearing in October 2019 and with the agreement of all parties,

     the trial court determined Mother had “demonstrated her ability to provide a safe

     and stable home,” “maintained independent housing and verifiable employment,” was

     “participating in individual therapy and family therapy,” was “attending Alcoholic

     Anonymous meetings,” “maintained her sobriety,” and “all of [the boys] needs are

     being met.” As a result, the trial court granted Mother custody of Oscar and Jorge.

¶6         One month later, Mother was present in the room when Oscar and Jorge again




           2   Also a pseudonym.
                                  IN RE A.H.G., O.H.G., J.D.H.G.

                                           2022-NCCOA-451

                                          Opinion of the Court



     engaged in sexually inappropriate behavior. In response, she beat both children with

     a belt, leaving significant marks and bruises. On 25 November 2019, DSS filed a

     third petition alleging all three children, Oscar, Jorge, and Angel, were abused,

     neglected, and dependent. An order for nonsecure custody was entered the same day.

     On 11 February 2020, the children were adjudicated neglected and dependent. Oscar

     and Angel were placed in a foster home together, while Jorge was placed in a separate

     foster home because of his sexually inappropriate behavior.3

¶7          Mother entered into a case plan with DSS and agreed to maintain housing and

     employment, engage in parent education, submit to random drug and alcohol screens,

     and complete a “Comprehensive Clinical Assessment.” She attended 14 out of 20

     therapy sessions in 2020, completed the clinical assessment, and participated in AA

     meetings. Mother had housing and a job. She remained sober and submitted to

     random drug screens.         During this time, Mother consistently participated in

     supervised visits with her children, “the quality of the visits [] improved,” “the

     children [were] respectful towards one another and [Mother],” and Mother “engage[d]

     in age and developmentally appropriate play.”

¶8          On 15 March 2021, DSS petitioned to terminate Mother’s parental rights



            3 The children’s fathers did not make themselves available to the trial court, DSS, or
     the guardian ad litem, enter into a “Family Services Agreement” with DSS, or provide care
     or financial support for the children. DSS could not locate an appropriate maternal or
     paternal relative willing and able to provide a safe home for the children either.
                                 IN RE A.H.G., O.H.G., J.D.H.G.

                                            2022-NCCOA-451

                                       Opinion of the Court



     pursuant to N.C. Gen. Stat. § 7B-1111(a)(1)-(2) (2021). The petition alleged: (1) the

     children had been neglected and there was a likelihood of repetition of neglect, and

     (2) the children had been in placement outside the home for more than twelve months

     and Mother had not made reasonable progress, under the circumstances, to correct

     the conditions which led to removal. The matter came before the juvenile court in

     New Hanover County on 12 July, 16 August, and 20 August 2021. Mother, her

     therapist, Ana Blaney (“Ms. Blaney”), and a DSS social worker, Samantha Muse (“Ms.

     Muse”), testified.   Considering the best interests of the children, the trial court

     terminated Mother’s parental rights on 14 September 2021. Mother appealed.

                                      II.     ANALYSIS

     A. Standard of Review

¶9         We review a trial court’s adjudication of abuse, neglect, or dependency to

     determine whether there is clear, cogent, and convincing evidence to support the

     findings of fact and whether the findings of fact support the conclusions of law. See

     In re Z.J.W., 376 N.C. 760, 2021-NCSC-13, ¶14. The clear, cogent, and convincing

     evidence standard is “greater than the preponderance of the evidence standard

     required in most civil cases.” In re Montgomery, 311 N.C. 101, 109-10, 316 S.E.2d

     246, 252 (1984). “Unchallenged findings are deemed to be supported by the evidence

     and are binding on appeal.” In re S.C.L.R., 378 N.C. 484, 2021-NCSC-101, ¶ 9

     (citation omitted). We review the trial court’s decision to terminate parental rights,
                                    IN RE A.H.G., O.H.G., J.D.H.G.

                                            2022-NCCOA-451

                                           Opinion of the Court



       however, solely for abuse of discretion. In re S.D.C., 2022-NCSC-55, ¶ 11. A trial

       court abuses its discretion when its “ruling is manifestly unsupported by reason or is

       so arbitrary that it could not have been the result of a reasoned decision.” In re A.A.,

       2022-NCSC-66, ¶ 26 (quotation marks and citations omitted).

       B. Discussion

          1. Evidence supports the trial court’s findings of fact and conclusion
             that Mother failed to make reasonable progress to correct the
             conditions which led to her children’s removal.

¶ 10         Mother asserts the trial court erred in determining she had not made

       reasonable progress on her case plan as a ground for terminating her parental rights.

       We disagree.

¶ 11         Pursuant to our General Statutes, the trial court terminated Mother’s parental

       rights based on findings that:

                      (1) The parent has abused or neglected the juvenile. The
                      juvenile shall be deemed to be abused or neglected if the
                      court finds the juvenile to be an abused juvenile within the
                      meaning of G.S. 7B-101 or a neglected juvenile within the
                      meaning of G.S. 7B-101.

                      (2) The parent has willfully left the juvenile in foster care
                      or placement outside the home for more than 12 months
                      without showing to the satisfaction of the court that
                      reasonable progress under the circumstances has been
                      made in correcting those conditions which led to the
                      removal of the juvenile. No parental rights, however, shall
                      be terminated for the sole reason that the parents are
                      unable to care for the juvenile on account of their poverty.

       § 7B-1111(a)(1)-(2). For termination under Subsection 7B-1111(a)(1), a neglected
                                    IN RE A.H.G., O.H.G., J.D.H.G.

                                           2022-NCCOA-451

                                          Opinion of the Court



       juvenile is one whose parent, caretaker, or guardian does any of the following:

                    a. Does not provide proper care, supervision, or discipline.

                    b. Has abandoned the juvenile.

                    c. Has not provided or arranged for the provision of
                    necessary medical or remedial care.

                    ....

                    e. Creates or allows to be created a living environment that
                    is injurious to the juvenile's welfare.

       Id. § 7B-101(15).

¶ 12         To adjudicate termination of parental rights pursuant to Subsection 7B-

       1111(a)(2), a parent must willfully fail to make reasonable progress under the

       circumstances.      See In re Z.A.M., 374 N.C. 88, 95, 839 S.E.2d 792, 797 (2020).

       “[P]erfection is not required.” In re S.D., 243 N.C. App. 65, 73, 776 S.E.2d 862, 867

       (2015). Instead,“[w]illfulness is established when the respondent had the ability to

       show reasonable progress, but was unwilling to make the effort.” In re McMillon, 143

       N.C. App. 402, 410, 546 S.E.2d 169, 175 (2001). We evaluate the “nature and extent”

       of the parent’s reasonable progress “for the duration leading up to the hearing on the

       motion or petition to terminate parental rights.” In re A.C.F., 176 N.C. App. 520, 528,

       626 S.E.2d 729, 735 (2006).

¶ 13         Here, in a disposition order from February 2020, the trial court ordered Mother

       to comply with her case plan and complete a clinical assessment, follow the
                                  IN RE A.H.G., O.H.G., J.D.H.G.

                                           2022-NCCOA-451

                                          Opinion of the Court



       corresponding recommendations, submit to random drug screens, engage in

       parenting classes, and maintain housing and employment.          Mother argues she

       completed or made progress on each element and she challenges several findings of

       fact related to her case plan progress as unsupported by clear, cogent, and convincing

       evidence. We address them, categorically, in turn.

             a. Therapy and Parenting Education

¶ 14         First, Mother challenges several findings about her participation in therapy

       and parenting education classes:

                          15. In January 2020, weekly individual counseling
                    for [Mother] was recommended in order to address
                    depression and anxiety symptoms.

                          16. [Mother] failed to consistently participate in
                    weekly therapy with Ana Blaney at Clinica Latina as
                    recommended. Due to the COVID-19 pandemic, [Mother]
                    attended some therapy sessions in person and some via
                    telephone or virtually, but she lacked consistency.
                    [Mother] cited sickness, employment and transportation as
                    barriers to allowing her to attend sessions. She attended
                    eleven telephonic sessions, five in-person sessions and two
                    telehealth visits. Sessions typically lasted fifty to sixty
                    minutes.

                          17. [DSS] contracted with Sheryl Ewing of Family
                    Support Network to evaluate [Mother]’s parenting abilities
                    and attempt to address issues in one-on-one sessions. Ms.
                    Ewing’s evaluation recommended that a higher level of
                    parenting education was necessary for [Mother]. Ms.
                    Ewing uses Triple P Positive Parenting training
                    techniques in group and individual sessions which focuses
                    more on basic parenting skills. The training and education
                    she typically provides does not reach the level required to
                                     IN RE A.H.G., O.H.G., J.D.H.G.

                                            2022-NCCOA-451

                                           Opinion of the Court



                    assist [Mother].

                           18. There are no parenting courses available in New
                    Hanover County or the surrounding counties that would be
                    able to meet the intensive needs of [Mother]. She requires
                    significant individual therapy in order to identify child
                    sexual abuse and learn to accept her children’s prior sexual
                    abuse and trauma and how to address it.

                              ....

                          27. Ana Blaney’s last appointment with [Mother]
                    occurred on April 19, 2021. [Mother] communicated plans
                    to seek an alternate provider, however, she never
                    scheduled sessions with another provider.

¶ 15         We agree with Mother that a portion of Finding 15 is unsupported by the

       evidence because Mother and Ms. Blaney did not discuss weekly therapy

       appointments until November 2020 as opposed to January 2020. We thus disregard

       that portion of the finding. See In re R.G.L., 379 N.C. 452, 2021-NCSC-155, ¶ 25

       (citations omitted).     The remainder of the finding is supported by Ms. Blaney’s

       testimony about Mother’s mental health diagnosis.

¶ 16         Similarly, Mother challenges Finding of Fact 16, that Mother failed to

       consistently participate in weekly therapy. Ms. Blaney’s testimony indicates Mother

       made same-day cancellations for an appointment in December 2020 and January

       2021, and she cancelled or failed to attend two appointments in February 2021. At

       the date of the termination hearing on 12 July 2021, Mother had not attended

       therapy, virtual or otherwise, since 19 April 2021, in part because she was sick with
                                  IN RE A.H.G., O.H.G., J.D.H.G.

                                          2022-NCCOA-451

                                         Opinion of the Court



       COVID-19. Ms. Blaney also testified that Mother participated in 18 sessions total.

       This finding is supported by clear, cogent, and convincing evidence.

¶ 17         Finding of Fact 17, regarding the lack of parental education resources for

       Mother in her native language, is entirely supported by testimony from the DSS social

       worker.   Mother contends this finding cannot support a willful failure to make

       reasonable progress because she was without adequate parenting classes and had no

       opportunity to learn. Yet, the record also reveals Mother’s therapist, Ms. Blaney,

       attempted to address Mother’s parenting needs in her individual therapy sessions.

¶ 18         Finding of Fact 18 is also supported by the evidence. Ms. Blaney testified

       Mother never disclosed or acknowledged that Jorge and Oscar had been sexually

       abused, despite their discussions about her sons’ sexually inappropriate behaviors.

       Ms. Blaney testified acknowledging the abuse was “absolutely” important to Mother’s

       treatment. Ms. Muse testified that before Mother went to Ms. Blaney for individual

       therapy, DSS engaged Sheryl Ewing with Family Support Network to evaluate

       Mother, and she determined the “Triple P” parenting program was not “intensive

       enough” for Mother. Ms. Muse further testified that during a supervised visitation

       in April 2021, Oscar pulled down his pants close to Jorge’s face to show him his

       underwear while Mother was in the room. Mother did not notice because she was

       preoccupied with Angel, so Ms. Muse had to intervene. Ms. Muse attempted to

       educate Mother that those behaviors are indicators of child abuse, but Mother
                                  IN RE A.H.G., O.H.G., J.D.H.G.

                                          2022-NCCOA-451

                                         Opinion of the Court



       “continuously denie[d] that anything happened to her children or that these issues

       are of concern.”

¶ 19         Finally, Mother asserts, contrary to Finding of Fact 27, that she had a therapy

       appointment scheduled with a different therapist in April 2021.         Ms. Blaney’s

       testimony reveals Mother had scheduled an appointment with another provider at

       their office but had not yet “seen anyone else.” Even if Mother had scheduled an

       appointment with another provider, she had not attended any therapy sessions in the

       months leading up to the termination hearing. There is clear and convincing evidence

       Mother’s last therapy appointment was in April 2021.

             b. Visits with Children

¶ 20         Next, Mother challenges several findings about her visits with her children

       while they were in DSS custody:

                           20. In the summer of 2020, visits between the
                    children and [Mother] became increasingly problematic.
                    [Mother] repeatedly reported to Ana Blaney that her visits
                    with the boys went well and occurred without incident. She
                    failed to share completely accurate information with Ms.
                    Blaney, and [DSS] had to intervene. [Mother] frequently
                    struggled to command any respect from the children,
                    struggled with discipline and redirection and exhibited
                    difficulty with supervising all three children at one time.
                    On August 13, 2020, Social Worker Samantha Muse
                    started contacting Ms. Blaney consistently to report issues
                    in the visits so that Ms. Blaney could process with [Mother]
                    during her sessions and work on techniques to improve
                    visits. [Mother] appeared to understand the issues during
                    her sessions with Ms. Blaney, however, her visits failed to
              IN RE A.H.G., O.H.G., J.D.H.G.

                       2022-NCCOA-451

                     Opinion of the Court



improve.

      ....

        32. [Mother] is offered weekly supervised visits with
the children. A Spanish interpreter is provided as [Mother]
speaks Spanish, and the children have lost their ability to
speak Spanish and only speak English. Initially, [Mother]
was consistent with visits. Since the primary plan changed
to adoption in February 2021, she has not been consistent
with visits and does not participate weekly. During most
visits, she spends the majority of her time with [Angel],
while [Jorge] and [Oscar] play amongst themselves. She is
not able to appropriately supervise all three children in the
visitation room. Her attempts at discipline are not
effective as the children ignore her. The social worker
frequently has to intervene in visits to ensure safety and to
discourage inappropriate behavior from the children.

       33. During a visit in April 2021, Social Worker
Samantha Muse had to intervene during a visit when
[Oscar] pulled down his pants to show [Jorge] his
underwear. [Mother] did not see [Oscar] pull his pants
down in front of [Jorge]’s face, and she failed to react until
Ms. Muse entered the visitation room. She verbally
addressed [Oscar] to instruct him to stop, however, she did
not follow through to ensure that he stopped. When Ms.
Muse tried to address the issue with [Mother] afterwards,
[Mother] refused to address the issue and continually
denied her children have suffered any sexual abuse.

       34. [Mother] does have basic parenting skills such as
diaper changing and bottle feeding. When asked to stop
bringing sugary drinks and food to the visits because it
adversely affects the boys’ behaviors and contributes to
[Oscar]’s significant tooth decay, she failed to grasp the
issue and continued providing the same snacks.

      35. [Jorge], [Oscar], and [Angel] are very rough with
one another during play and need to be supervised well to
                                  IN RE A.H.G., O.H.G., J.D.H.G.

                                         2022-NCCOA-451

                                        Opinion of the Court



                    avoid one harming another. They do not take direction
                    from their mother when she verbally redirects them. The
                    social worker intervenes frequently to redirect the
                    children, and they are responsive to her instruction.

                          36. [Mother] cannot effectively and safely parent the
                    Juveniles without direct and consistent intervention by the
                    Department. [Jorge] and [Oscar] have been in foster care
                    three times. [Angel] has been involved in an ongoing
                    treatment case and one foster care case in his life. [DSS]
                    has been a constant in their lives for many years and has
                    provided services outside of foster care involvement
                    through investigations and ongoing treatment services.

¶ 21         Mother concedes, as the trial court determined in Finding of Fact 20, that her

       visits with the children were “not going well in the summer of 2020” and the “DSS

       court report from the time corroborates this.” The DSS social worker’s testimony

       supports the trial court’s remaining findings of fact about visitation. Regarding

       Oscar’s dental health, Ms. Muse testified, during one visit, Mother ignored her

       instruction not to give Oscar a Coca-Cola at 8:30 a.m. because he previously had

       significant tooth decay. Ms. Muse detailed the visitation in which Oscar pulled his

       pants down in Jorge’s face to show him his underwear. She further testified Mother

       had “extreme difficulty in visitations” and that she had to intervene “due to the

       children playing very rough with one another and not taking direction from Mom.

       Each visitation that the children have with [Mother], I do end up entering the

       visitation room[.]”

¶ 22         The challenged findings are supported by clear and convincing evidence and
                                  IN RE A.H.G., O.H.G., J.D.H.G.

                                          2022-NCCOA-451

                                         Opinion of the Court



       support the trial court’s determination that Mother did not make willful progress on

       her case plan while the children were in DSS custody.

             c. Mother’s Housing

¶ 23         Mother asserts Finding of Fact 31 cannot serve as a basis for termination by

       willful failure to make progress. That finding provides:

                           31. [Mother] has maintained a home consistently
                    throughout this case. She currently resides in a two-
                    bedroom, one-bathroom home in Wilmington, North
                    Carolina. Her home is always clean and tidy. She does not
                    have adequate sleeping space for the children to have their
                    own private space. Separate and distinct space is needed
                    for each child to ensure appropriate boundaries given the
                    history of sexual contact between the children. [Mother]
                    has no realistic plan of how she would provide appropriate
                    space and supervision in the home to prevent further
                    sexual contact between the children.

¶ 24         Our General Assembly has made clear “[n]o parental rights . . . shall be

       terminated for the sole reason that the parents are unable to care for the juvenile on

       account of their poverty.” § 7B-1111(a)(2). We recognize the immense challenge

       Mother faces in securing appropriate housing for her three children as a single

       mother even under ideal circumstances. Although Mother faced financial difficulties,

       the trial court’s order reveals poverty did not serve as the “sole reason” for the

       termination of her parental rights. Id.; see also In re N.K., 375 N.C. 805, 816, 851

       S.E.2d 321, 330 (2020) (“[A] careful analysis of the record shows that respondent-

       mother’s inability to care for [her child] did not stem solely from her poverty.”). The
                                    IN RE A.H.G., O.H.G., J.D.H.G.

                                            2022-NCCOA-451

                                           Opinion of the Court



       trial court’s determination that Mother failed to make willful progress on her case

       plan “resulted from a combination of factors,” N.K., 375 N.C. at 816, 851 S.E.2d at

       330, including Mother’s failure to properly discipline her children, her inability to

       manage their sexual behaviors, and her inconsistent participation in therapy. Thus,

       we leave the trial court’s finding undisturbed.

             d. Drug and Alcohol Screens

¶ 25         Mother concedes Finding of Fact 14 “is supported by the [social worker’s]

       testimony,” but she claims the trial court’s finding “omits important information” that

       she provided negative drug screens on 6 November and 4 December 2020. The trial

       court found:

                             14. On May 19, 2020, June 10, 2020, and June 17,
                      2020, [Mother] failed to submit to random drug screens as
                      requested by the Department. On November 5, 2020, she
                      failed to show for a random drug screen as requested, but
                      she did offer to go on November 6, 2020 if she could arrange
                      transportation. No screen was requested on November 6,
                      2020 as it would not be random. She failed to submit to a
                      random drug screen as requested on December 3, 2020, but
                      she offered to submit on December 4, 2020 if she could
                      arrange transportation. No screen was requested on
                      December 4, 2020 as it would not be random. On May 21,
                      2021, [Mother] failed to submit to a screen as requested.
                      [Mother] did submit to some random drug screens as
                      requested, and the results were always negative. She
                      submitted to a urine and hair drug screen in June 2021
                      with negative results. Social Worker Samantha Muse
                      never witnessed [Mother] under the influence and never
                      saw evidence of alcohol use in the home. Additionally, Ana
                      Blaney never reported any concerns about [Mother]
                                   IN RE A.H.G., O.H.G., J.D.H.G.

                                           2022-NCCOA-451

                                          Opinion of the Court



                    relapsing.

¶ 26         The “trial court need not make a finding as to every fact which arises from the

       evidence; rather, the [trial] court need only find those facts which are material to the

       resolution of the dispute.” In re M.S.E., 378 N.C. 40, 2021-NCSC-76, ¶ 31 (quotation

       marks and citation omitted). The trial court made material findings necessary to its

       termination decision––that Mother always tested negative on drug screens she

       submitted, that she failed to submit some screens, and that neither Ms. Muse nor Ms.

       Blaney had concerns about her sobriety. Despite Mother’s contention, the trial court

       was not required to further detail the results of every rescheduled test. See id.

             e. Children’s Sexually Inappropriate Behavior

¶ 27         Mother argues the following findings about her children’s sexually

       inappropriate behavior are also unsupported by clear, cogent, and convincing

       evidence:

                            21. Several years ago, a man named Jonathan
                    touched [Oscar]’s privates over his clothes. [Mother]
                    rented a room in the same house where Jonathan resided.
                    [Mother] reported that Jonathan was just curious about
                    little children, but she told him to stop [sic] [Oscar]. She
                    failed to report the incident to law enforcement or [DSS].

                          22. Subsequently, Jonathan touched [Oscar]’s
                    privates again, and it was witnessed by Jonathan’s wife.
                    Again, [Mother] failed to report to law enforcement or
                    [DSS]. She threatened to sue Jonathan if he touched her
                    child again. Prior to this date, she has consistently
                    maintained that none of her children were sexually abused,
                    and her testimony in this hearing is the first time she has
                                  IN RE A.H.G., O.H.G., J.D.H.G.

                                          2022-NCCOA-451

                                         Opinion of the Court



                    admitted any child sexual abuse. She was unable or
                    unwilling to provide further details about Jonathan.

                           23. [Mother] has always been reluctant to discuss
                    the allegations of child sexual abuse of [Jorge] and [Oscar].
                    Sexual abuse symptoms were exhibited in the last foster
                    care case when [Jorge] sexually perpetrated against
                    [Oscar]. [Mother] was aware of the issues and did not
                    ensure adequate supervision which is what ultimately led
                    to the children’s removal in November 2019. It has been
                    difficult to address the sexual trauma the boys suffered
                    because [Mother] consistently denies any inappropriate
                    contact between adults and the Juveniles and any
                    inappropriate contact between the Juveniles other than the
                    incident in November 2019. [Ms.] Blaney spent many
                    sessions addressing [Mother’s] cultural beliefs about
                    sexuality, discipline and parenting.         [Mother] never
                    admitted to Ms. Blaney that the boys had been sexually
                    abused. Her failure to acknowledge the abuse prevents her
                    ability to effectuate positive change in parenting
                    techniques. Safety cannot be ensured when the proposed
                    protective parent does not believe child sexual abuse
                    occurred.

¶ 28         Specifically, Mother argues these findings “indicate [Mother] never mentioned

       a man attempting to perpetrate on her children before [the hearing] or [Mother]’s

       unwillingness to discuss it[.]” She misinterprets the trial court’s findings. It is

       undisputed that the children’s sexual behavior was reported to DSS as early as

       December 2017 and that Mother disclosed to DSS in early 2018 that a male roommate

       had touched Oscar’s and Jorge’s penises. Instead, the trial court determined that,

       prior to the termination hearing, Mother “consistently maintained that none of her

       children were sexually abused, and her testimony in this hearing is the first time she
                                  IN RE A.H.G., O.H.G., J.D.H.G.

                                          2022-NCCOA-451

                                         Opinion of the Court



       has admitted any child sexual abuse.” Mother does not otherwise challenge the

       substance of these findings and all three findings are supported by the collective

       testimony of Ms. Blaney, Ms. Muse, and Mother. As we have discussed, Mother’s

       failure to acknowledge her children’s sexual abuse supports the trial court’s

       conclusion that Mother failed to make reasonable progress in the therapy and

       parenting components of her case plan.

             f. Reasonable Progress

¶ 29         Our Supreme Court has not clearly defined what constitutes “reasonable

       progress,” but, for purposes of ceasing reunification efforts, it has held it to be

       something more than “some progress.” In re J.H., 373 N.C. 264, 268-70, 837 S.E.2d

       847, 850-52 (2020). “A [parent]’s prolonged inability to improve her situation, despite

       some efforts in that direction, will support a finding of willfulness regardless of her

       good intentions, and will support a finding of lack of progress sufficient to warrant

       termination of parental rights under [Sub]section 7B-1111(a)(2).” In re J.S., 374 N.C.

       811, 815, 845 S.E.2d 66, 71 (2020) (cleaned up) (emphasis added).

¶ 30         Disregarding any finding made in error, see R.G.L., ¶ 25, we hold there is clear,

       cogent, and convincing evidence to support the findings Mother challenges. See

       Z.J.W., ¶ 14. Mother has made some effort to improve her situation and has made

       some progress on her case plan.        Yet, in the months immediately before the

       termination hearing, A.C.F., 176 N.C. App. at 528, 626 S.E.2d at 735, Mother
                                  IN RE A.H.G., O.H.G., J.D.H.G.

                                          2022-NCCOA-451

                                         Opinion of the Court



       inconsistently engaged in individual therapy, failed to acknowledge her children’s

       sexual abuse, demonstrated little growth in effectively disciplining her children, and

       had no plan to maintain safe boundaries at home to manage her children’s

       inappropriate sexual behavior. We affirm the trial court’s conclusion that Mother

       willfully failed to make reasonable progress, given the circumstances, to correct the

       conditions which led to her children’s removal to warrant termination of her parental

       rights under Subsection 7B-1111(a)(2).

          2. The trial court appropriately concluded there was a likelihood of
             future neglect of the children.

¶ 31         Mother contends the trial court erred in concluding there was a likelihood of

       future neglect of the children because she “substantially complied with her case plan,

       remedied removal conditions within her control, and DSS did not present clear and

       convincing evidence of a likelihood of future neglect.” We are unpersuaded.

¶ 32         The likelihood of future neglect may be based on a parent’s history of neglect

       and willful failure to complete a case plan. In re M.J.S.M., 257 N.C. App. 633, 637-39,

       810 S.E.2d 370, 373-74 (2018).      In terminations based on neglect, pursuant to

       Subsection 7B-1111(a)(1), where the children have been removed from the parent’s

       custody, the trial court must consider any evidence of changed conditions since the

       prior neglect and the probability of a repetition of neglect. In re C.N., 266 N.C. App.

       463, 466-67, 831 S.E.2d 878, 881 (2019). “[P]arental rights may nonetheless be
                                   IN RE A.H.G., O.H.G., J.D.H.G.

                                           2022-NCCOA-451

                                          Opinion of the Court



       terminated if there is a showing of a past adjudication of neglect and the trial court

       finds by clear and convincing evidence a probability of repetition of neglect if the

       juvenile were returned to her parents.” In re Reyes, 136 N.C. App. 812, 815, 526

       S.E.2d 499, 501 (2000) (citation omitted). “Failure to make progress must be viewed

       by the actions and attempts of parents within their abilities and means, considering

       their resources or lack thereof and the priority for their securing their basic

       necessities of life.” C.N., 266 N.C. App. at 469, 831 S.E.2d at 882 (citation omitted).

¶ 33         Here, the trial court concluded “there is a high probability that the neglect will

       continue in the foreseeable future.” After the children were removed from Mother’s

       care and adjudicated dependent and/or neglected on three separate occasions, at the

       time of the termination of parental rights hearing, Mother: (1) participated in therapy

       inconsistently; (2) was unable to appropriately discipline her children; and (3) failed

       to develop and implement a plan to properly supervise her children in her home given

       their inappropriate sexual behavior. Following our caselaw and our holding above,

       Mother’s willful failure to complete her case plan supports the trial court’s conclusion

       of a likelihood of future neglect. See M.J.S.M., 257 N.C. App. at 637-39, 810 S.E.2d

       at 373-74. We hold the trial court did not err in concluding there was a “probability

       of repetition of neglect if the [children] were returned to [Mother].” Reyes, 136 N.C.

       App. at 815, 526 S.E.2d at 501 (citation omitted).
                                    IN RE A.H.G., O.H.G., J.D.H.G.

                                            2022-NCCOA-451

                                           Opinion of the Court



          3. The trial court did not abuse its discretion in concluding termination
             of Mother’s parental rights was in the best interest of the children.

¶ 34          Lastly, Mother argues the trial court abused its discretion in concluding

       termination was in the best interest of the children because it failed to make relevant

       findings.     In particular, Mother contends the trial court was required to make

       findings about the lack of Spanish-language services available to her and her children

       as well as the termination’s impact on the children’s loss of culture. The trial court

       did not abuse its discretion.

¶ 35          We review a trial court’s decision to terminate parental rights for abuse of

       discretion. In re Z.L.W., 372 N.C. 432, 435, 831 S.E.2d 62, 64 (2019) (citations

       omitted).

¶ 36          After adjudicating at least one ground for terminating a parent’s rights, the

       trial court

                      shall consider the following criteria and make written
                      findings regarding the following that are relevant:

                      (1) The age of the juvenile.

                      (2) The likelihood of adoption of the juvenile.

                      (3) Whether the termination of parental rights will aid in
                      the accomplishment of the permanent plan for the juvenile.

                      (4) The bond between the juvenile and the parent.

                      (5) The quality of the relationship between the juvenile and
                      the proposed adoptive parent, guardian, custodian, or other
                      permanent placement.
                                    IN RE A.H.G., O.H.G., J.D.H.G.

                                           2022-NCCOA-451

                                          Opinion of the Court



                    (6) Any relevant consideration.

       N.C. Gen. Stat. § 7B-1110(a)(1)-(6) (2021) (emphasis added). While a trial court must

       consider each factor in Subsection 7B-1110(a), the “statute does not, however,

       explicitly require written findings as to each factor.” In re A.U.D., 373 N.C. 3, 10, 832

       S.E.2d 698, 702-03 (2019).

¶ 37         Assuming language and culture are included in the catchall “any relevant

       consideration” of Subsection 7B-1110(a)(6), we are satisfied the trial court considered

       these factors in concluding terminating Mother’s parental rights was in the best

       interest of the children. In fact, the trial court made written findings about the

       language and cultural challenges: (1) “[Oscar] is frequently frustrated by the

       language barrier and his inability to easily communicate with his mother;” (2) DSS

       conducted a home study with a Spanish-speaking family friend in hopes of placing

       the children with them; and (3) “[Dr.] Blaney provided parenting education for

       [Mother] to allow for one-on-one instruction in Spanish.”

¶ 38         Mother compares this case to In re A.H., No. COA15-1177, 2016 WL 2865063,

       at *3 (N.C. Ct. App. May 17, 2016) (unpublished), in which this Court remanded the

       trial court’s best interest decision for additional findings about how the children’s

       placement with their father, who had been recently deported to Mexico, would affect

       their welfare because they did not know the language or culture.           That case is

       factually inapposite and not binding on our decision today. See N.C. R. App. P. 30(e)
                                   IN RE A.H.G., O.H.G., J.D.H.G.

                                              2022-NCCOA-451

                                             Opinion of the Court



       (2022) (“An unpublished decision of the North Carolina Court of Appeals does not

       constitute controlling legal authority.”).

¶ 39         Mother has failed to demonstrate the trial court abused its discretion in its

       best interest determination.

                                      III.     CONCLUSION

¶ 40         Based on the foregoing reasons, we affirm the order of the trial court.

             AFFIRMED.

             Judges ZACHARY and JACKSON concur.